Case 1:17-cv-03629-CBA-VMS Document 53 Filed 07/30/19 Page 1 of 2 PageID #: 233
   Case l;17-cv-03629-CBA-VMS Document 52 Filed 01/28/19 Page 1 of 2 PagelD #: 231


  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
                                                            -X
  SHARON KWAAK,                                                        CV-17-3629(CBA)(VMS)
                                Plaintiff,                             STIPULATION AND
                                                                       ORDER OF DISMISSAL
                    against                                            AGAD^ST THE ARMOR
                                                                       DEFENDANTS
  COUNTY OF NASSAU,CHADIA MORCOS,MD,
  Medical Director, D. WADE,NOREEN HEAYNER,RN,
  X. QUINTON,RN,TARIA L. SMITH,RN,A. HABIB,
 PA,CARLOS MILLER,RN,ARMOR CORRECTIONAL
 HEALTH SERVICES OF NEW YORK,INC., Coirection                                VilgPsW
                                                                               district c
 Officer M.ECKERT,Nassau County Corrections                                 % m 30
 Employees And Agents,"JOHN and JANE DOES 11-20,"
 in Their Individual and Official Capacities, Armor
 Correctional Health Services ofNew York,Inc.
 Employees and Agents,"JOHN and JANE DOES 21-30,"
 in Their Individual and Official Capacities,

                               Defendants.
                                                            -X


           IT IS HEREBY STIPULATED, CONSENTED AND AGREED, by and between the
 undersigned, counsel for the respective parties, that whereas no party hereto is an infant or
incompetent person for whom a committee has been appointed and no person not a party has an
interest in the subject matter of the action, that Plaintiff Sharon Kwaak hereby dismisses all of
her claims against Defendants ARMOR CORRECTIONAL HEALTH SERVICES OF NEW

YORK,INC., CHADIA MORCOS,MD,Medical Director, D. WADE, NOREEN HEAYNER,
RN, X. QUINTON,RN, TARIA L. SMITH, RN, A. HABIB PA and CARLOS MILLER, RN,
with prejudice, and without costs or attorney fees to either party as against the other.
Dated; Mineola, New York
          January 28,2019
                                                     LEWIS BRISBOIS BISGAARD & SMITH,LLP,

                                                      By:
Katherine E. Smith, Esq.                                     Dale N. McLaren,Esq.
233 Broadway, Suite 1800                                     77 Water Street,21st Floor
New York,New York 10005

4833-0044-9414.1




                                                                  s/Carol Bagley Amon
Case 1:17-cv-03629-CBA-VMS Document 53 Filed 07/30/19 Page 2 of 2 PageID #: 234
  Case l:17-cv-03629-CBA-VMS Document 52 Filed 01/28/19 Page 2 of 2 PagelD #: 232


  New York,New York 10279                        New York,New York lOOOS
  (347)470-3707                                  (212)232-1303
  Attorney for Plaintiff                         (516)571-3014
                                                Attorneys for Armor Defendants and
                                               Co-Counsel for County Defendants on
                                             Medical-related claims




4833-«)44^14.1
